Citation Nr: 1019376	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  04-13 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for ulcers.

2.  Entitlement to service connection for papular urticaria 
with lymphohistiocystic symptomatology, secondary to exposure 
to herbicide agents.

3.  Entitlement to an increased initial rating for a skin 
disorder, rated as 50 percent disabling for the period from 
February 15, 2001, to August 29, 2002, and as 60 percent 
disabling since August 30, 2002.

4.  Entitlement to a compensable rating for the scar 
residuals of a shell fragment wound of the left forearm.

5.  Entitlement to an effective date earlier than February 
15, 2001, for the grant of service connection for a skin 
disorder.

6.  Whether a December 1970 rating decision that denied 
service connection for a skin disorder should be revised or 
reversed on the basis of clear and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 
1969, and his decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for a skin disorder, effective February 
15, 2001, and denied the other benefits sought on appeal.

This case was previously before the Board in September 2009 
when it was remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in the prior remand, the record reflects that the 
Veteran has expressed disagreement with the merging of his 
appeals.  The record also reflects that he has requested the 
opportunity to testify before the Board with respect to each 
of his appeals.

The Veteran was scheduled for a hearing before the Board in 
July 2009.  He was provided with notice of said hearing by 
letter from the RO dated in June 2009.
The Veteran and his spouse appeared for his scheduled hearing 
but withdrew the hearing request because the Veteran and his 
wife were unsure of the issues that were to be discussed at 
that time.  Although the Veteran could have provided 
testimony on all of the issues in appellate status at that 
time, he elected to cancel his hearing.  

In August 2009, the Veteran requested that he be scheduled 
for an additional hearing before the Board.  He explained 
that because he had been unsure of the issues to be discussed 
at the time of the July 2009 hearing, he had been unprepared.  
He requested that an additional hearing be scheduled in order 
to enable him to present prepared testimony.

In September 2009 the Board found that the Veteran's request 
to reschedule the hearing was timely and made for good cause 
and remanded the claims, in part, for the RO to schedule the 
Veteran for a subsequent opportunity for a hearing before the 
Board.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2009).

Review of the claims folder does not reveal that the RO 
scheduled the Veteran for another opportunity for a hearing 
before a Veterans Law Judge of the Board at his local RO.  
The United States Court of Appeals for Veterans Claims 
(Court) has held "that a remand by . . . the Board confers 
on the Veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Accordingly, the 
Veteran's claims must be remanded for the RO to schedule the 
Veteran for another hearing before a Veterans Law Judge of 
the Board at his local RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing in connection with his appeal to 
be held at the RO in Honolulu, Hawaii.  
The letter notifying the Veteran of the 
scheduled hearing should include all 
issues to be addressed at the time of the 
hearing.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


